DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
	Regarding Claim 13, “comprising” should be “comprises”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 3, 5 and 17, the “translator” meets all three prongs of the aforementioned test. The Examiner will be interpreting the “translator” in light of Para. 0031 of the Applicant’s Specification, wherein the translator is a module comprising some sort of processor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-11 have been rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.
	Step 1: Independent Claim 1 recites a method. Thus, the claim is directed to a statutory category of invention.

	Step 2A, Prong 1: 
	Claim 8 recites the following claim limitations:
measuring back portion cardiac data 
detecting a cardiac anomaly using machine learning based on the back portion cardia data
	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper. A human could measure a heartbeat of a subject and make a judgement as to if a cardiac anomaly is present. Thus, the claim recites limitations which fall within the 'mental processes' grouping of abstract ideas.  

	Step 2A, Prong 2:
	Claim 8 recites the following additional elements:
measuring back portion cardiac data using one or more sensors that are all in contact with a posterior of a human torso

	Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
	Claim 8 adds the additional element of "one or more sensors" configured to automatically acquire physiological data from the patient.  The one or more sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition. Thus, the one or more sensors fail to add significantly more to the abstract idea. 
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity.
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	Claim 9 further limits the abstract idea by introducing limitations which are indicative of mathematical concepts, i.e. mathematically transforming one data set into another.
	Claim 10 recites limitations that further define the type of data collected, and are merely limiting the physiological variables to a particular field of use (i.e. the cardiovascular system). 
	Claim 11 further adds a notification, which is insignificant post-solution activity that is also determined to be well-understood, routine and conventional (See  MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Even when viewed as a whole in combination with the Independent Claim 8, Claim 11 fails to add significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear in light of the Specification and Claims as to how the data conversion back and forth between the front and back portion readings occurs. original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP §2161.01). Therefore, Claims 3, 5, 9, and 17 are rejected for failing to comply with the written description requirement.
Claims 3, 5, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Applicant does not provide direction, in either the breadth of Claims or the Specification, as to how the algorithm they are claiming (to translate front end heart data to back end heart data, and vice versa) is performed. One of ordinary skill in the art would not know the steps required to perform this task, given the lack of working examples and the current state of the prior art, as it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). The quantity of experimentation to try to determine the algorithm is substantial as steps are not presented, and given that the nature of the invention truly is the algorithm this presents a serious enablement issue. 
Claims 10 and 18-20 rejected based on its dependency to Claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 3, 5 and 17 the claimed translator renders the Claims indefinite, as the Specification does not provide guidance as to how the algorithm and/or processor works to perform the cited tasks. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (see MPEP 2181).  
While claim 9 does not use the term “translator” it is considered indefinite for the same reasons, as the “translation model” is not described in a way for a POSITA to understand what algorithm, steps/procedures are encompassed by this term. See MPEP 2173.05(g)

Therefore, Claims 3, 5, 9, and 17 (and their dependent claims) are rejected under 112a (both written description and enablement) and 112b and therefore no prior art rejections are currently being applied.  “Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” MPEP 2173.06. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20050245839 awarded to Stivoric et al, hereinafter Stivoric. 
Regarding Claim 1, Stivoric teaches a system for monitoring cardiac health of a human, the system comprises: a garment comprising (Para. 0039 states that the modules 55 can be affixed to clothing): a front portion that contacts the anterior of a human torso (Fig. 2a shows an embodiment of module 55 on the anterior/front of a human); and a back portion that contacts the posterior of the human torso (Para. 0102 states multiple modules can be used at once, Para. 0162 shows a back/posterior embodiment of module 55 (posterior module 455), Fig. 14), wherein the back portion comprises one or more cardiac sensors (Para. 0111 states that module 55 can include an ECG sensor).

Regarding Claim 2, Stivoric teaches the system of Claim 1, wherein an electrocardiogram is generated using sensor data that is captured only by the one or more cardiac sensors on the posterior of the human torso (The Examiner is interpreting that this is merely intended use, as any ECG sensor is capable of generating an electrocardiogram. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding Claim 4, Stivoric teaches the system of Claim 1, further comprising: a data analyzer that comprises one or more processing units (Para. 0050) and a memory (Para. 0049), the one or more processing units configured to: receive sensor data that is captured by the one or more cardiac sensors (Para. 0050, Para. 0111 teaches that one of the data streams can come from ECG sensors); analyze the sensor data using a neural network (Para. 0216); and detect a cardiac anomaly in the sensor data based on the analysis (Table 1, pgs 24 and 25 lists a heart attack as instantaneous event capable of being detected). 

Regarding Claim 6, Stivoric teaches the system of Claim 4, wherein a notification is sent for receipt by a medical personnel in response to the cardiac anomaly being detected (Para. 0043, Table 1, pgs 24 and 25 lists a heart attack as instantaneous event capable of being detected).

Regarding Claim 7, Stivoric teaches the system of Claim 1, wherein the garment is a first garment, and wherein the one or more sensors are part of a panel that is detachable from the first garment (Para. 0162, “Posterior module 455 may slip into a pouch built into diaper”) and, the panel is further attachable to a second garment for continuous capturing of cardiac sensor data of the human (Examiner notes that the device being capable of being attached/removed from one diaper shows the device could clearly be used in a second diaper). 

Regarding Claim 8, Stivoric teaches a method of monitoring cardiac health of a human (Table 1, pgs 24 and 25 list multiple aspects of cardiac health to be monitored), the method comprising: measuring back portion cardiac data using one or more sensor that are all in contact with a posterior of a human torso (Para. 0111 teaches that modules 55 can include ECG sensors, Para. 0162 shows a back/posterior embodiment of module 55 (posterior module 455), Fig. 14, Para. 0162); detecting a cardiac anomaly using machine learning based on the back portion cardia data (Para. 0222, Table 1, pgs 24 and 25 lists a heart attack as instantaneous event capable of being detected).

Regarding Claim 11, Stivoric teaches the method of Claim 8, further comprising, notifying a medical personnel in response to detecting the cardiac anomaly (Para. 0043, Table 1, pgs 24 and 25 lists a heart attack as instantaneous event capable of being detected).

Regarding Claim 12, Stivoric teaches the method of Claim 8, wherein the one or more sensors are positioned using a panel that is incorporated into a garment that is in contact with the human torso (Para. 0162, “Posterior module 455 may slip into a pouch built into diaper”, “Posterior module 455 is constructed of a malleable, soft body-forming material, preferably a soft non-woven multilayered material, but may also be a flexible urethane or an elastomeric material such as rubber or a rubber-silicone blend by a molding process”, Examiner is interpreting the housing and left and right wing portion as the panel).

Regarding Claim 13, Stivoric teaches the method of Claim 12, wherein the garment is a first garment, and the method further comprises: in response to a second garment being brought in contact with the posterior of the human torso: detaching the panel from the first garment; and attaching the panel to the second garment (Para. 0162, “Posterior module 455 may slip into a pouch built into diaper”, “Posterior module 455 is constructed of a malleable, soft body-forming material, preferably a soft non-woven multilayered material, but may also be a flexible urethane or an elastomeric material such as rubber or a rubber-silicone blend by a molding process”, Examiner is interpreting the housing and left and right wing portion as the panel).

Regarding Claim 14, Stivoric teaches the method of Claim 12, wherein the garment is one from a group of clothing items comprising undergarment (diaper in Para. 0162). 

Regarding Claim 15, Stivoric teaches a garment comprising (Para. 0039 states that the modules 55 can be affixed to clothing): a front portion that contacts the anterior of a human torso of the user; a back portion that contacts the posterior of the human torso (Fig. 2a shows an embodiment of module 55 on the anterior/front of a human); and a panel that is incorporated with the back portion (Para. 0102 states multiple modules can be used at once, Para. 0162 teaches a back/posterior embodiment of module 55 (posterior module 455) with a housing with left and right wings, Fig. 14), the panel comprises a plurality of cardiac sensors to monitor cardiac health of the user (Para. 0111 states that module 55 can include an ECG sensor, Para. 0102 states more than one module can be used).

Regarding Claim 16, Stivoric teaches the garment of Claim 15, wherein an electrocardiogram is generated using sensor data that is captured by the plurality of cardiac sensors on the posterior of the human torso (Examiner is taking the position that the ECG (electrocardiogram) sensor is clearly being used to generate the electrocardiogram). 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792